25. EU economic and trade relations with Russia (vote)
- Quisthoudt-Rowohl report
- Before the vote on Amendment 4
on behalf of the ALDE Group. - (IT) Mr President, while we welcome the idea that there should also be 'high standards of democracy', on behalf of my group I propose that the phrase 'and free-market principles' should be retained.
(The oral amendment was accepted)
- Before the vote on Amendment 26
Mr President, in Amendment 26, second part, second sentence, I should like to replace the word 'could' with 'should'. This has been agreed with the Socialist Group in the European Parliament.
(The oral amendment was accepted)